DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Rejection Under 112(b)
Applicant's arguments filed 10/18/2022 have been fully considered. Applicant argues that the amendments overcome the 112(b) rejection. In light of the amendments, the 112(b) rejection has been withdrawn.
Rejection Under 101
Applicant's arguments filed 10/18/2022 have been fully considered. Applicant argues that:
The claims recite significantly more than the abstract idea. In response to Applicant’s argument, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements amount to no more than well understood, routine, and conventional activity. 
The claims are not directed at an abstract idea. In response to Applicant’s argument, the claims are understood recite an abstract idea that falls under organizing human activity. See the rejection below in light of the amendments. 
Rejection Under 103
Applicant's arguments filed 10/18/2022 have been fully considered. Applicant argues that the prior art does not teach determining whether any of the masked data fields of the masked medical record have been tampered, wherein at least one masked data field has been modified and is not in conformation with the privacy preferences specified by the patient. In response to Applicant’s amendments, Examiner agrees and therefore withdraws the 103 rejection.  
Information Disclosure Statement
The information disclosure statement filed 07/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Non-patent literature document number 001 with regards to the Chinese Office Action has not been considered. However, the other references listed on the IDS have been considered. See also MPEP 609.04(a)(III).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6-9, 12-15, 17, 19, 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1 of the Alice/Mayo Test 
Claims 1-2, 4, 6-7, 19, 21-22 are drawn to a method for securing a medical record associated with a patient, which is within the four statutory categories (i.e. process). Claims 8-9, 12-13 are drawn to a system for securing a medical record associated with a patient, which is within the four statutory categories (i.e. apparatus). Claims 14-15, 17 are drawn to a non-transitory medium for securing a medical record associated with a patient, which is within the four statutory categories (i.e. manufacture).  
Step 2A of the Alice/Mayo Test - Prong One 
The independent claims recite an abstract idea. For example, claim 1 (and substantially similar with independent claims 8, 14) recites: 
A method of securing a medical record associated with a patient, the method comprising: 
obtaining, by a processor, the medical record associated with the patient from a medical record database, wherein the medical record is contained in a Digital Imaging and Communications in Medicine (DICOM) file, and wherein the DICOM file comprises a patient identifier, patient information, and medical data; 
receiving, by the processor from a user device, patient profile information comprising a plurality of different privacy preferences of the patient with respect to privacy of a plurality of data fields in the patient information in the medical record, wherein the plurality of different privacy preferences is defined by the patient on the user device, and wherein the plurality of different privacy preferences comprises at least three different privacy preferences; 
determining a privacy level, from at least three different privacy levels, for each data field of the plurality of data fields based on the plurality of different privacy preferences for the plurality of data fields, wherein a privacy key is associated with each data field of the plurality of data fields and configured to determine the privacy level for each data field of the plurality of data fields and define how to perform a masking of each data field of the plurality of data fields; 
masking, by the processor, one or more data fields of the plurality of data fields in the patient information in the DICOM file based on a privacy preference and the privacy level determined by the privacy key associated with each respective data field, wherein the masking of each data field of the plurality of data fields comprises removing a data field, replacing a data field with a zero length value, replacing a data field with a non-zero length value, or a combination thereof;
generating, by the processor, a masked medical record containing the masked data fields in the patient information; 
storing or displaying, by the processor, the masked medical record;
determining, by the processor, whether any of the masked data fields of the masked medical record have been tampered, wherein at least one masked data field has been modified and is not in conformation with the privacy preferences specified by the patient; and 
generating, by the processor, an alert indicating the tampering of the masked medical record to the patient.
These underlined elements recite an abstract idea that can be categorized, under its broadest reasonable interpretation, to cover the management of personal behavior or interactions (i.e., following a set of rules), but for the recitation of generic computer components. For example, but for the processor, user device, DICOM file, processing unit, database, memory, server, the privacy key, non-transitory computer readable medium with instructions to perform the claim, the claims involve a person utilizing a key for following rules based on patient privacy preferences to mask medical records and anonymize sensitive information. If a claim limitation, under its broadest reasonable interpretation, covers management of personal behaviors or interactions but for the recitation of generic computer components, then the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. See MPEP § 2106.04(a).
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2, 4, 6-7, 9, 12-13, 15, 17, 19, 21-22 reciting particular aspects of masking medical information). 
Step 2A of the Alice/Mayo Test - Prong Two 
For example, claim 1 (and substantially similar with independent claims 8, 14) recites: 
A method of securing a medical record associated with a patient, the method comprising: 
obtaining, by a processor, the medical record associated with the patient from a medical record database, wherein the medical record is contained in a Digital Imaging and Communications in Medicine (DICOM) file, and wherein the DICOM file comprises a patient identifier, patient information, and medical data; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
receiving, by the processor from a user device, patient profile information comprising a plurality of different privacy preferences of the patient with respect to privacy of a plurality of data fields in the patient information in the medical record, wherein the plurality of different privacy preferences is defined by the patient on the user device, and wherein the plurality of different privacy preferences comprises at least three different privacy preferences; (merely data-gathering steps as noted below, see MPEP 2106.05(g) - Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3))
determining a privacy level, from at least three different privacy levels, for each data field of the plurality of data fields based on the plurality of different privacy preferences for the plurality of data fields, wherein a privacy key is associated with each data field of the plurality of data fields and configured to determine the privacy level for each data field of the plurality of data fields and define how to perform a masking of each data field of the plurality of data fields; (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f))
masking, by the processor (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), one or more data fields of the plurality of data fields in the patient information in the DICOM file(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), based a received privacy preference and the privacy level determined by the privacy key associated with each respective data field(merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), wherein the masking of each data field of the plurality of data fields comprises removing a data field, replacing a data field with a zero length value, replacing a data field with a non-zero length value, or a combination thereof; 
generating, by the processor (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), a masked medical record containing the masked data fields in the patient information; 
storing or displaying, by the processor, the masked medical record; (merely insignificant extrasolution activity steps as noted below, see MPEP 2106.05(g) - Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
determining, by the processor (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), whether any of the masked data fields of the masked medical record have been tampered, wherein at least one masked data field has been modified and is not in conformation with the privacy preferences specified by the patient; and 
generating, by the processor (merely invokes use of computer and other machinery as a tool as noted below, see MPEP 2106.05(f)), an alert indicating the tampering of the masked medical record to the patient.
The judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations, which: 
amount to mere instructions to apply an exception (such as recitations of the processor, user device, DICOM file, processing unit, database, memory, server, privacy key, non-transitory computer readable medium with instructions, thereby invoking computers as a tool to perform the abstract idea, see applicant’s specification [0003], [0023], [0024], see MPEP 2106.05(f)) 
add insignificant extra-solution activity to the abstract idea (such as recitation of obtaining the medical DICOM file records and receiving patient profile information with privacy preferences amounts to selecting a particular data source or type of data to be manipulated; storing or displaying the masked record amounts to insignificant extrasolution activity, see MPEP 2106.05(g)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims  2, 4, 6-7, 9, 12-13, 15, 17, 19, 21-22 recite additional limitations which amount to invoking computers as a tool to perform the abstract idea, and claims  2, 4, 6-7, 9, 12-13, 15, 17, 19, 21-22 additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Step 2B of the Alice/Mayo Test for Claims 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea. Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as using the processor, user device, DICOM file, processing unit, database, memory, server, privacy key, non-transitory computer readable medium with instructions, e.g., Applicant’s spec describes the computer system consistent with it being well-understood, routine, and conventional because it describes in a manner that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such elements to satisfy 112a.  (See Applicant’s Spec. [0003], [0023], [0024], see also Kenedy et al. (US 8,200,509 B2) in view of Zhao et al. (US 8,682,049) in view of Oliver et al. (US 2012/0110680)); obtaining medical records, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); receiving patient profile information with privacy preferences, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321 and MPEP 2106.05(g)(3); using a processor coupled with a memory database to perform the steps, e.g., merely adding a generic computer, generic computer components, or a programmed computer to perform generic computer functions, Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2358-59, 110 USPQ2d 1976, 1983-84 (2014); storing or displaying the masked record e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea, and are generally linking the abstract idea to a particular field of environment. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Therefore, the claims are not patent eligible, and are rejected under 35 U.S.C. § 101. 
Subjection Matter Free of Prior Art
Claims 1-2, 4, 6-9, 12-15, 17, 19, 21-22 are free of prior art. The closest prior art is Kenedy et al. (US 8200509) in view of Zhao et al. (US 8682049) in view of Oliver et al. (US 2012/0110680). The prior art reference, or reasonable combination thereof, could not be found to disclose, or suggest all of the limitations found in the independent claims. The closest prior art is Kenedy et al. (US 8200509), which teaches patient privacy preferences and masked data fields. Zhao et al. (US 8682049) teaches a masking the data fields based on the privacy preferences. Oliver et al. (US 2012/0110680) teaches determining a privacy level for each data field based on the privacy preference; masking the information based on the privacy preference and the privacy level determined by the privacy key for each field; determining if masked data is not in conformation with the privacy preferences; generating an alert about the tampering. The references do not teach or suggest, in combination with the other recited limitations, determining if the masked data has been tampered with, wherein at least one masked data field has been modified. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA R COVINGTON whose telephone number is (303)297-4604. The examiner can normally be reached Monday - Friday, 10 - 5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMANDA R. COVINGTON/Examiner, Art Unit 3686                                                                                                                                                                                                        
/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686